Citation Nr: 0208015	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  95-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a heart disorder.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

Because the procedural posture of this appeal is somewhat 
complicated, a thorough explanation of how the Board arrived 
at the single issue on appeal is warranted.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating action by 
which the RO, inter alia, denied the veteran's application to 
reopen a claim of service connection for a heart disability.  
In that same rating decision, the RO denied the veteran's 
claims of entitlement to increased ratings for his service-
connected skin and bilateral knee disabilities and increased 
the rating for the veteran's service-connected back disorder 
to 20 percent, effective from January 20, 1994.  The veteran 
timely appealed those determinations to the Board.   

During the pendency of the appeal, the RO increased the 
rating for the service-connected low back disability to 40 
percent, effective from January 20, 1994.

In a September 1997 decision, the Board granted separate 20 
percent ratings for the bilateral knee disabilities, denied 
entitlement to increased ratings for the service-connected 
low back and skin disorders, and denied the veteran's claim 
to reopen a claim of service connection for a heart disorder. 

The veteran filed a timely appeal to the United States Court 
of Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (hereinafter, the 
Court).  In a February 1999 Order, the Court granted a joint 
motion for remand, vacating the September 1997 Board decision 
as to the denials of benefits sought, and remanding the 
matter for additional proceedings consistent with the terms 
of the joint motion.  

In January 2000, the Board, in turn, remanded the petition to 
reopen the claim for service connection for a heart 
disability and the increased rating claims to the RO for 
additional development and adjudication.  In a separate 
decision issued the same date, the Board also remanded claims 
of entitlement to automobile and adaptive equipment or 
adaptive equipment only, and for a specially adapted housing 
or a special home adaptation grant.  As noted in the remand, 
the veteran had perfected an appeal of the the April and 
August 1998 rating decisions that denied those benefits.  

In the January 2000 remands, the Board detailed the 
procedural history of the veteran's appeals and noted that, 
although the veteran had submitted notices of disagreement 
(NOD) as to several claims, the RO had yet to issue 
statements of the case (SOC) addressing those issues.  Citing 
the Court's holding in Manlincon v. West, 12 Vet. App. 238 
(1999), the RO was instructed to issue SOCs on the following 
issues: entitlement to an effective date prior to January 20, 
1994 for the grant of total rating benefits; whether the VA 
rating decision of December 1968 which denied service 
connection for a heart condition was clearly and unmistakably 
erroneous; entitlement to service connection for a left hand 
injury as secondary to the service-connected bilateral knee 
disabilities; and whether the veteran's had timely filed a 
substantive appeal with respect to a January 1998 RO decision 
to withhold retroactive benefits for a specific period.   

Pursuant to the Board's instructions, the RO issued separate 
SOCs on each issue on March 9, 2000.  Included with the SOCs 
was notification of the need to timely file a substantive 
appeal to perfect an appeal on those issues.  The veteran's 
VA Form 1-9, addressing each issue, was date-stamped as 
having been received at the RO on May 18, 2000.  In a letter 
dated August 22, 2000, the RO informed the veteran that his 
substantive appeal as to the issues addressed in the March 
2000 SOCs was untimely.  On September 15, 2000, the RO 
received a VA Form 9 and letter which the veteran had 
submitted directly to the Board in August 2000.  The RO 
interpreted that correspondence as an NOD as to the 
timeliness question and issued an SOC addressing that issue 
on October 31, 2000.  The veteran was again notified of the 
need to timely file a substantive appeal to perfect an appeal 
to the Board.  To date, the veteran has not perfected an 
appeal as to the issues of whether the substantive appeals 
submitted in May 2000 were timely.  As such, those issues are 
not presently on appeal.  The veteran does not contend 
otherwise.  [Parenthetically, the Board notes that 
correspondence submitted by the veteran directly to the Board 
in September 2000 and forwarded to the RO in December 2000 
was received at the RO subsequent to the issuance of the SOC, 
but prior to the expiration of the appeal period; however, 
that correspondence does not present argument that can 
reasonably be construed as expressing disagreement with the 
relevant matters addressed in the August 2000 RO decision 
such that it could be considered a substantive appeal.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).] 

In a May 2001 rating action, the RO granted entitlement to 
specially adapted housing and automobile and adaptive 
equipment allowance; granted service connection for loss of 
use of the lower extremities; granted entitlement to special 
monthly compensation based on loss of use of lower 
extremities, effective January 20, 1994; and increased the 
rating for the veteran's service-connected skin condition to 
10 percent, effective January 20, 1994.  By the same May 2001 
rating action, the RO continued the denial of the petition to 
reopen the claim for service connection for a heart 
condition. 

The veteran appeared at a hearing before the undersigned 
Member of the Board in March 2002.  At that time, the veteran 
indicated that he was satisfied with the May 2001 rating 
action and was withdrawing his appeal as to the claims for 
increased ratings, and for the specially adapted housing and 
automobile or adaptive equipment (which have been granted).  
(See transcript pgs. 2, 3).  The transcript also reflects 
that, during the hearing, there was some question as to 
whether the veteran had perfected an appeal as to the issue 
of clear and unmistakable error (CUE) in the December 1968 
rating action that initially denied service connection for a 
heart condition.  Although the undersigned permitted the 
veteran to offer testimony on the CUE issue at the hearing, 
as discussed above, the veteran has not perfected his appeal 
with regard to the CUE claim, and that issue is not deemed 
inextricably intertwined with the petition to reopen.  See 
Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  

For all the foregoing reasons, the only issue presently 
before the Board is whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a heart disorder.  

During the March 2002 hearing, the veteran submitted 
additional evidence and waived its review by the RO.  See 38 
C.F.R. § 20.1304(c) (2001).  The regulation governing the 
submission of additional evidence was recently amended.  See 
66 Fed. Reg. 3,009-3,105 (Jan. 23, 2002) (to be codified as 
amended at 38 C.F.R. § 20.1304).  This amendment, effective 
February 22, 2002, eliminates the requirement a waiver of RO 
jurisdiction before the Board can consider additionally-
submitted evidence in the first instance.  However, because 
the veteran specifically waived RO consideration of the 
additional evidence submitted during the hearing, the change 
has no effect in the present appeal.  The Board will consider 
the evidence in connection with the issue on appeal.  

Also during the hearing, the veteran requested, and the 
undersigned granted, a 45-day abeyance period for the veteran 
to submit additional evidence in support of his claim to 
reopen.  However, as reflected in a May 8, 2002, Report of 
Contact prepared by a Board employee, the veteran advised, on 
that date, that he had no further evidence or argument to 
submit.


FINDINGS OF FACT

1.  In a December 1968 rating action, the RO denied, inter 
alia, service connection for cardiomegaly.  The veteran was 
notified of the denial of that claim later that same month, 
but did not initiate an appeal.  

2.  Evidence associated with the claims file since the RO's 
December 1968 denial was not previously before agency 
decisionmakers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1968 RO decision that denied service 
connection for a heart disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 U.S.C.A. §§ 20.302, 20.1103 (2001).

2.  Since December 1968, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for a heart disorder have been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that the passage of the VCAA 
and implementing regulations does not prevent the Board from 
rendering a decision on this aspect of the claim, and that 
all notification and development action needed to render a 
fair decision on this claim on appeal has been accomplished.

In a December 1968 decision, the RO denied service connection 
for a heart condition, specifically cardiomegaly.  Evidence 
considered at that time included the veteran's service 
medical records.  Also of record, but not noted in the 
narrative portion of the rating decision was the report of a 
May 1968 VA examination.  Based upon a review of the 
evidence, the RO determined that, if cardiomegaly was 
present, it preexisted service and was not aggravated 
therein.  

The veteran was notified of that determination later that 
same month, but did not initiate appeal; that decision is now 
final.  Because the veteran did not initiate an appeal of the 
denial of the December 1968 denial within one year of the 
notification of that decision, the decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§  20.302, 20.1103 (2001).

Under pertinent law and VA regulations, as interpreted by the 
Court, however, VA may reopen and review a claim which has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  The Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  Id.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The credibility of new evidence is presumed for the 
limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Using these guidelines, the Board notes that the evidence 
previously available included service medical records and the 
report of an August 1968 VA examination.  

Evidence submitted since December 1968 includes VA medical 
records, reports of VA examinations, private treatment 
reports and statements of the private physicians, the veteran 
and his former representative.  Although the evidence 
previously considered by the RO did not include evidence of a 
heart disorder related to service, the recently submitted 
medical reports include a March 2002 statement from a 
physician, attached to an excerpt from the veteran's service 
medical records which noted cardiac complaints.  In the 
statement, the physician, who began treating the veteran in 
1998, opined that the veteran has coronary artery disease 
"which probably relates to his heart condition during 
service."  The Board finds that this evidence is "new" in 
the sense that it was not previously before agency 
decisionmakers.  The Board also finds that this evidence is 
"material" for purposes of reopening.  In this regard, the 
Board notes that the evidence to reopen must, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  The Board finds that that the new 
diagnosis of coronary artery disease and the opinion that it 
"probably relates" to service bears directly and 
substantially on the question of service connection, and, 
hence, is so significant that it must be considered to fairly 
decide the merits of the claim.  Accordingly, as new and 
material evidence has been submitted, the criteria for 
reopening the claim for service connection for a heart 
disorder are met.  


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a heart disorder, the appeal is granted.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

